UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6389



ALIVE MICHAEL   ANDERSON,   a/k/a   Charles   B.
Williams,

                                              Petitioner - Appellant,

          versus


JAMES B. FRENCH,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-97-816-5-F-2)


Submitted:   July 2, 1998                     Decided:   July 27, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alive Michael Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alive Michael Anderson seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1998). We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court. Anderson v. French, No. CA-97-

816-5-F-2 (E.D.N.C. Feb. 6, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2